



Exhibit 10.2.6


NOTICE OF GRANT OF RESTRICTED STOCK UNITS


Congratulations! You have been granted an Award of Restricted Stock Units
("RSUs") under the Cypress Semiconductor Corporation 2013 Stock Plan, as
amended, and any applicable sub-plan thereto for your country (collectively, the
"Plan"), as follows:


PARTICIPANT NAME:    [name]
PARTICIPANT ID:     [ID#]
NUMBER OF RSUs GRANTED:    [number]
Each RSU is equivalent to one Share of Common Stock of Cypress Semiconductor
Corporation (the "Company") for purposes of determining the number of Shares
subject to this Award. The RSUs are subject to forfeiture prior to vesting. None
of the RSUs will vest (nor will you have the rights of a stockholder with
respect to the underlying Shares) until you satisfy the vesting conditions
described below and in the Restricted Stock Unit Agreement accompanying this
notice (the "RSU Agreement"). The number of unvested RSUs and underlying Shares
is subject to adjustment under Section 16 of the Plan (such as in connection
with a stock split or spin-off). Unless otherwise defined in this Notice of
Grant of Restricted Stock Units (this "Notice of Grant"), capitalized words that
are defined in the Plan or the RSU Agreement have the meanings given to them in
the Plan or RSU Agreement, as applicable. Additional terms of this grant are as
follows:


GRANT NUMBER:    [number]
GRANT DATE:    [date]
VESTING BASE DATE:    [date]
VESTING SCHEDULE:    
RSUs Scheduled to Vest
 
Vesting Date
[number of shares]
 
[date]
[number of shares]
 
[date]
[number of shares]
 
[date]

You acknowledge and agree that this Notice of Grant (including the vesting
schedule above) does not constitute an express or implied promise of continued
engagement as an Employee, Consultant or Director for the vesting period, for
any period, or at all.


You will not receive any Shares upon vesting unless and until satisfactory
arrangements (as determined by the Administrator) have been made with respect to
the collection of all Tax-Related Items that the Company or your Employer
determines must be withheld with respect to such Shares to be delivered upon the
vesting of the RSUs. Currently, you can view the tax withholding collection
method(s) that the Administrator has made available to you, including the
default collection method (and if applicable you may be able to select an
alternate method) by accessing your Plan account at www.ETRADE.com.


The Company's online acceptance procedure requires that you open each of the
linked documents in order to proceed to acceptance.


Please confirm your acceptance of this Award by clicking the "Accept" (or
similar wording) button on the award acceptance screen of your Plan account at
www.ETRADE.com. If you wish to reject this award, you must so notify the
Company's Stock Plan Administrator in writing to stockadmin@cypress.com no later
than sixty (60) days after the grant date shown above. If within such sixty (60)
day period you neither affirmatively accept nor affirmatively reject this Award,
you will be deemed to have accepted this Award at the end of such sixty (60) day
period pursuant to the terms and conditions set forth in this Notice of Grant,
the RSU Agreement, and the Plan.


By your acceptance of this Award:


•
you acknowledge receiving and reviewing this Notice of Grant, the RSU Agreement,
the Plan, and the Company's related Prospectus;



•
you agree that the RSUs are granted under and governed by the terms and
conditions of, and you agree to be bound by the terms of, this Notice of Grant,
the RSU Agreement, and the Plan;



•
you agree to accept as binding, conclusive, and final all decisions or
interpretations of the Plan Administrator upon any questions relating to the
Plan and this Award; and



•
you consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in the RSU Agreement for the purpose of
implementing, administering and managing your participation in the Plan.



This Notice of Grant shall be construed and determined in accordance with the
laws of the U.S. State of Delaware (without giving effect to the conflict of
laws principles thereof) and upon acceptance shall be deemed to have been
executed and delivered by the parties hereto as of the grant date shown above.



CYPRESS SEMICONDUCTOR CORPORATION
2013 STOCK PLAN, AS AMENDED


RESTRICTED STOCK UNIT AGREEMENT


(LTI Program)


1. Grant. Cypress Semiconductor Corporation (the "Company") hereby grants to the
Participant named in the Notice of Grant of Restricted Stock Units (the "Notice
of Grant") an Award of Restricted Stock Units ("RSUs"), as set forth in the
Notice of Grant and subject to the terms and conditions in this Restricted Stock
Unit Agreement ("Agreement"), in the Company's 2013 Stock Plan, as amended, and
in any applicable sub-plan for the Participant's country (such plan and any such
sub-plan, collectively, the "Plan"). A sub-plan is applicable to this Award if,
but only if, the country-specific terms for the Participant's country as set
forth in Appendix A state that this Award is granted under or subject to such
sub-plan. Unless otherwise defined herein, capitalized terms used but not
defined in this Agreement shall have the meanings given to them in the Plan.


2. Company's Obligation. Each RSU represents the right of the Participant to
receive a Share of Common Stock of the Company on the date on which all
applicable vesting conditions established by the Notice of Grant, this
Agreement, and the Plan have been satisfied (the "Vesting Date"). Unless and
until RSUs vest, the Participant will have no right to receive Shares (or any
other payment) in connection with such RSUs. Prior to actual distribution of
Shares in settlement of any vested RSUs, such RSUs represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.


3. Vesting Schedule and Vesting Conditions. Subject to Section 4 below, the RSUs
awarded by this Agreement shall vest and become non-forfeitable in accordance
with the vesting schedule specified in the Notice of Grant (the "Vesting
Schedule"). With respect to each scheduled Vesting Date, the Participant's
Continuous Status as an Employee, Consultant or Director from the grant date
specified in the Notice of Grant (the "Date of Grant") until such Vesting Date
is a condition to the vesting of the RSUs scheduled to vest on such date.
Employment or service for only a portion of such vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 4 below
or in the Plan.


4. Forfeiture upon Termination as an Employee, Consultant or Director; Leaves of
Absence.


(a) Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant (but subject to any
applicable acceleration right expressly set forth in any Amended and Restated
Change of Control Severance Agreement or written employment agreement between
the Company and the Participant), if the Participant's Continuous Status as an
Employee, Consultant or Director ceases for any or no reason after the Date of
Grant but prior to a Vesting Date, any unvested RSUs awarded by this Agreement
will thereupon be forfeited at no cost to the Company and, if applicable, at no
cost to the Company affiliate that actually employs or otherwise engages the
Participant (the "Employer"). Neither the Participant nor any of the
Participant's successors, heirs, assigns or personal representatives shall have
any rights or interests in any RSUs that are forfeited pursuant to any provision
of this Agreement or the Plan.


(b) Unpaid Leaves of Absence. Unless otherwise provided by the Administrator
(such as in a leave of absence vesting policy or otherwise) and subject to
compliance with all applicable laws, in the event the Participant takes an
approved but unpaid leave of absence ("LOA") from the Company or the Employer
(as applicable), each Vesting Date that has not occurred as of the commencement
of such LOA shall be tolled for the number of calendar days that the Participant
is on such LOA. (For example, if the next scheduled Vesting Date is July 1 and
prior to that date the Grantee takes a LOA spanning 20 calendar days, that
Vesting Date shall (unless otherwise provided by the Administrator) be tolled
for 20 days and shall become July 21 and all future Vesting Dates shall be
similarly rescheduled).


5. Settlement in Shares after Vesting. Subject to Section 17 (regarding tax
matters), any RSUs that vest in accordance with this Agreement will be settled
by delivery of Shares to the Participant (or in the event of the Participant's
death, to his or her estate) as soon as practicable after (and in no case more
than seventy-four days after) the date such RSUs vest and become
non-forfeitable.


6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant's estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company (including, without limitation, voting and dividend
rights) in respect of any Shares deliverable hereunder unless and until
certificates (or book-entry positions) representing such Shares have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant or the Participant's broker.


8. No Effect on Employment or Status.


(a) If the Participant is employed in the United States, (1) the Participant's
employment or other service relationship with the Company or the Employer is on
an at-will basis only and accordingly, the terms of the Participant's employment
or other service relationship with the Company or the Employer will be
determined from time to time by the Company or the Employer, and the Company or
the Employer will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment or other service relationship of
the Participant at any time for any reason whatsoever, with or without good
cause or notice; and (2) the Participant understands and agrees that the vesting
of the RSUs subject to this Award pursuant to Section 3 above is subject to the
Participant's continuing in the employ or service of the Company or the Employer
through each applicable Vesting Date.


(b) This Agreement shall not in any way be construed or interpreted so as to
affect adversely or otherwise impair the right of the Company or the
stockholders to remove a Director from the Board at any time in accordance with
the provisions of applicable law.


9. Address for Notices. (a) Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 198 Champion Court,
San Jose, California 95134-1599, Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically. (b)
Any notice to be given to the Participant under the terms of this Agreement will
be addressed to the Participant's address appearing on the books of the Company
or to the Participant's residence or to such other address as may be designated
in writing by the Participant. Notices may also be delivered to the Participant,
during his or her employment, through the Company's inter-office or electronic
mail systems.


10. Grant is Not Transferable. Except to the limited extent provided in Section
6 of this Agreement, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.


11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


12. Additional Conditions to Issuance of Stock. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any state, federal, or
foreign law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such U.S. state or federal law or securities exchange and to obtain any such
consent or approval of any domestic governmental authority.


13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. The Participant has been provided a copy of
the Plan and has had an opportunity to review the Plan and shall be bound by all
the terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement or the Notice of Grant and one or more
provisions of the Plan, the provisions of the Plan will govern.


14. Administrator Authority. The Administrator will have the power to interpret
the Plan, this Agreement, and the Notice of Grant and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company, and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or this Agreement.


15. Additional Terms for Participants Providing Services Outside the United
States. To the extent the Participant provides (or provided, subsequent to the
vesting base date set forth in the Notice of Grant) services to the Company or
the Employer in a country other than the United States, the RSUs shall be
subject to such additional or substitute terms as are set forth for such country
in Appendix A attached hereto.


16. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant's personal data as described in this Agreement by and among, as
applicable, the Employer and the Company and its Subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing the
Participant's participation in the Plan.


The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, date of birth, social
insurance number, passport number, or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to Shares awarded,
canceled, vested, unvested or outstanding in the Participant's favor, for the
purpose of implementing, administering and managing the Plan ("Data").


The Participant understands that Data may be transferred to such stock plan
service provider (or providers) as may be selected by the Company which is (or
are) assisting in the implementation, administration and management of the Plan
and awards granted thereunder. The Participant understands that these recipients
of Data may be located in the United States, or elsewhere, and that the
recipients' country (e.g., the United States) may have different data privacy
laws and protections than the Participant's country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Participant's local human resources
representative. The Participant hereby authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan and awards granted
thereunder to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the sole purpose of implementing, administering and managing
the Participant's participation in the Plan.


The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage his or her participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant's local human
resources representative. The Participant understands, however, that refusing or
withdrawing his or her consent may affect the Participant's ability to
participate in the Plan and the Participant's continued eligibility for this
Award or eligibility to be granted any other awards under the Plan. For more
information on the consequences of the Participant's refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.


17. Responsibility for Taxes.


(a) Regardless of any action the Company or the Employer takes with respect to
any and all income or withholding tax (including federal, state and local tax),
social insurance, payroll tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
him or her ("Tax-Related Items"), the Participant acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount, if any, actually withheld by the
Company and/or the Employer. The Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of RSUs, the issuance
of Shares, the subsequent sale of any Shares acquired under the Award and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the Award or any aspect of the RSUs to reduce or
eliminate the Participant's liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Date of Grant and the date of any taxable
or tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.


(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items that the Company determines
it or the Employer is required to withhold under applicable laws with respect to
the RSUs. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, to satisfy the obligation with regard to
all Tax-Related Items by any one or a combination of the following methods: (1)
by requiring the Participant to pay such amount in cash or by check; (2) by
deducting such amount out of wages or any other cash compensation otherwise
payable to the Participant by the Company and/or the Employer; (3) by
withholding (and/or reacquiring) a number of Shares issuable (or issued) in
payment of the RSUs having a Fair Market Value equal to such amount; (4) by
requiring the Participant to deliver to the Company already owned shares of
Common Stock having a Fair Market Value equal to such amount; and/or
(5) withholding such amount from the proceeds of a sale of a sufficient number
of Shares issued upon vesting of the RSUs ("Sell-To-Cover") either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant's behalf pursuant to this authorization). For these purposes, the
Fair Market Value of any Shares to be withheld or repurchased, as applicable,
shall be determined on the date that Tax-Related Items are to be determined. To
the extent any of the above methods involves a sale of Shares, the Participant
acknowledges that neither the Company nor its designated broker is obligated to
arrange for such sale of Shares at any particular price.


To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Participant is deemed
to have been issued the full number of Shares subject to the vested portion of
the RSUs, notwithstanding that a number of the Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant's participation in the Plan.


(c) The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant's receipt of RSUs, the vesting of RSUs, or the
issuance of Shares that cannot be satisfied by the means previously described.
The Company may refuse to deliver Shares to the Participant if the Participant
fails to comply with the Participant's obligations in connection with
Tax-Related Items as described in this Section 17.


(d) The Participant understands that the Company may allow the Participant to
select a tax withholding collection method and that, if no selection is made,
the default collection method may be Sell-To-Cover. In that default case and/or
if the Participant subsequently selects Sell-To-Cover (or the related "same-day
sale" alternative), the Participant hereby agrees and instructs that a
sufficient number of Shares issued in payment of RSUs that become
non-forfeitable shall be sold by the Company's designated brokerage firm on the
Participant's behalf and for the Participant's account pursuant to this
authorization on or as soon as administratively possible after the date of
issuance. This paragraph is intended as a trading plan meeting the requirements
of Rule 10b5-1(c)(1)(i) under the U.S. Securities Exchange Act of 1934, as
amended. The Participant hereby represents and warrants that (a) at the time of
entering into this Agreement and trading plan and at the time of making any
subsequent Sell-To-Cover or "same-day sale" election constituting a trading plan
hereunder, he or she is not aware of any material, nonpublic information
regarding the Company or its securities and (b) he or she is entering into this
Agreement and any such trading plan in good faith and not as part of a plan or
scheme to avoid the prohibitions of Rule 10b5-1. The Participant agrees (i)
never to directly or indirectly communicate any material, non-public information
regarding the Company to the Company's designated brokerage firm or any employee
or affiliate thereof and (ii) at any time an above trading plan is in effect,
(x) not to influence how, when, or whether the Shares are sold (other than by
selecting a different tax withholding collection method that does not involve
sale of Shares, which is equivalent to terminating the trading plan), and
(y) not to enter into or alter a corresponding hedging transaction or position
with respect to the Shares. The Participant agrees that he or she will not
change the tax withholding collection method to Sell-To-Cover (or to the related
"same-day sale" alternative) at a time when he or she would be prohibited from
trading under the Company's Insider Trading Policy (as defined below).


18. Miscellaneous.


(a) Headings. The headings in this Agreement are provided for convenience only
and are not to serve as a basis for interpretation or construction of, and shall
not constitute a part of, this Agreement.


(b) Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to this Award or future
Awards that may be made under the Plan (or other Company equity plans) by
electronic means, request the Participant's consent to participate in the Plan
(or other Company equity plans) by electronic means, or deliver vested Shares by
book-entry to the Participant's account at a brokerage selected by the Company.
The Participant hereby consents to receive such documents by electronic
delivery, authorizes vested shares to be delivered to such a brokerage account
by book-entry, and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third-party
brokerage designated by the Company.


(c) Section 409A. This Agreement and the Award are intended to comply with or be
exempt from, as the case may be, Section 409A of the Code so as to not result in
any tax, penalty or interest thereunder. This Agreement and the Award shall be
construed and interpreted accordingly. Except for the Company's tax withholding
rights, the Participant shall be solely responsible for any and all tax
liability with respect to the Award.


(d) Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.


(e) Governing Law/Choice of Venue.


(1)
This Agreement and the rights of the Participant hereunder shall be construed
and determined in accordance with the laws of the State of Delaware (without
giving effect to the conflict of laws principles thereof).



(2)
For the purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by the Award or this Agreement,
the parties hereby submit and consent to the exclusive jurisdiction of the State
of California where this grant is made and/or to be performed and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal court of the United States for the Northern District
of California, and no other courts.



(f) Imposition of Other Requirements. If the Participant relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Participant's participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Participant
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


(g) No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


(h) Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
and agrees that he or she is subject to the Company's Amended and Restated
Insider Trading Policy as may be amended from time to time (the "Insider Trading
Policy") including its restrictions that extend for a limited period of time
after the Participant's termination of service. In addition, the Participant
understands that he or she may be subject to insider trading restrictions under
securities laws, market abuse laws, and/or other similar laws, and such
restrictions may affect his or her ability to acquire or sell Shares or rights
to Shares. The Participant acknowledges that it is the Participant's
responsibility to comply with such Company policies and any additional
restrictions that may apply under applicable laws with respect to the
Participant's acquisition, holding, and any disposition of Shares or rights to
Shares.
 
(i) Recoupment. Notwithstanding any other provision herein, any recoupment or
"clawback" policies adopted by the Board or the Administrator and applicable to
equity awards, as such policies are in effect from time to time, shall apply to
this Award, any Shares that may be issued in respect of this Award, and any
proceeds (including dividends and sale proceeds) of such Shares.


(j) Entire Agreement. This Agreement, the Notice of Grant, and the Plan, along
with any Amended and Restated Change of Control Severance Agreement or written
employment agreement between the Participant and the Company, contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.


(k) Signature and Acceptance. This Agreement shall be deemed to have been
accepted and signed by the Participant and the Company as of the Date of Grant
upon the Participant's online acceptance or deemed acceptance as set forth in
the Notice of Grant.


(l) Modifications. The provisions of this Agreement may not be changed,
modified, or waived in a manner that is adverse to the Participant's interests
except by means of a writing signed by the Participant and the Company.




APPENDIX A


This Appendix A to the Company's 2013 Stock Plan, as amended (the "Plan"),
Restricted Stock Unit Agreement (the "Agreement") includes special terms and
conditions applicable to Participants in the countries below. These terms and
conditions are in addition to or substitute for, as applicable, those set forth
in the Agreement. Any capitalized term used in this Appendix A without
definition shall have the meaning ascribed to such term in the Plan or the
Notice of Grant, as applicable.
Each Participant is advised to seek appropriate professional advice as to how
the relevant exchange control and tax laws in the Participant's country may
apply to the Participant's individual situation.


ALL COUNTRIES OUTSIDE THE UNITED STATES
The following provisions replace Section 8(a) of the Agreement:


Nature of Award. In accepting the Award, the Participant acknowledges,
understands and agrees that:


(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;


(ii) the Award of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs even if RSUs have been awarded repeatedly in the past;


(iii) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(iv) the Participant's participation in the Plan will not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant's employment relationship;


(v) the Participant's participation in the Plan is voluntary;


(vi) the Award of RSUs is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and which is outside the scope of the Participant's employment
contract, if any;


(vii) the Award of RSUs is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary;


(viii) in the event that the Participant is not an employee of the Company, the
Award shall not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any Subsidiary;


(ix) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(x) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant's
Continuous Status as an Employee, Consultant or Director by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and in consideration of the Award of RSUs to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or the Employer, waives the ability, if any, to
bring any such claim, and releases the Company and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims; and


(xi) in the event of termination of the Participant's Continuous Status as an
Employee, Consultant or Director (whether or not in breach of local labor laws),
the Participant's right to vest in the RSUs under the Plan, if any, will
terminate effective as of the date that the Participant is no longer actively
employed by or does no longer actively render services to the Company or any of
its Subsidiaries and will not be extended by any notice period mandated under
local law; the Administrator shall have the exclusive discretion to determine
when the Participant is no longer actively employed for purposes of this Award
of RSUs.
CANADA
Settlement of RSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.
Securities Law Information. You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the NASDAQ.
Termination of Employment. This provision replaces Section 4(a) of the
Agreement:
In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to vest in the RSUs will
terminate effective as of the date that is the earlier of (1) the date you are
no longer actively providing service or (2) the date you receive notice of
termination of employment from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the RSUs.
The following provisions apply if you are resident in Quebec:
Language Acknowledgment. The parties acknowledge that it is their express wish
that this Agreement, including this Appendix, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be provided to them in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.
Maternity and Paternity Leave. For the avoidance of doubt, Section 4(b) of the
Agreement shall not apply to any maternity or paternity leave to which employees
in Canada are entitled by law.


CHINA


Mandatory Sale Restriction


Due to regulatory requirements in China, the Company reserves the right to
require the sale of any shares of the Company's Common Stock acquired under the
Plan within 30 days following the termination of the Participant's employment or
service with the Company (including its subsidiaries and affiliates). The
Participant authorizes the Company, in its sole discretion, to instruct its
designated broker to assist with the mandatory sale of shares of Common Stock
issued upon vesting of RSUs following the Participant's termination of
employment or service with the Company (including its subsidiaries and
affiliates) and, in this regard, the Participant authorizes the Company's
designated broker to complete the sale of such Common Stock on the Participant's
behalf pursuant to this authorization upon receipt of the Company's
instructions. The Participant acknowledges that neither the Company nor its
designated broker is obligated to arrange for the sale of the Shares at any
particular price and that, upon the sale of the Shares, the proceeds from the
sale of the Shares, less any brokerage fees or commissions and subject to any
obligation to satisfy any applicable taxes or other tax-related items, will be
remitted to the Participant in accordance with applicable exchange control laws
and regulations.
Exchange Control Restrictions


The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant (i) is not permitted to transfer any Shares
acquired under the Plan out of the account established by the Participant with
the Company's designated broker, and (ii) will be required to repatriate all
cash proceeds resulting from the Participant's participation in the Plan,
including cash dividends paid by the Company on Shares acquired under the Plan
and/or the sale of such Shares (together, the "cash proceeds"). The Participant
further understands that, under local law, such repatriation may need to be
effectuated through a special exchange control account established by the
Company or one of its subsidiaries and the Participant hereby consents and
agrees that all cash proceeds may be transferred to such special account prior
to being delivered to the Participant and that any interest earned on the cash
proceeds prior to distribution to the Participant will be retained by the
Company to partially offset the cost of administering the Plan. The Participant
understands that the cash proceeds may be paid to the Participant from this
special account in U.S. dollars or in local currency, at the Company's
discretion. If the cash proceeds are paid in U.S. dollars, the Participant
understands that he or she will be required to establish a U.S. dollar bank
account in China so that the cash proceeds may be deposited into this account.
If the cash proceeds are converted to local currency, the Participant
acknowledges that the Company is under no obligation to secure any exchange
conversion rate, and the Company may face delays in converting the cash proceeds
to local currency due to exchange control restrictions in China. The Participant
agrees to bear the risk of any exchange conversion rate fluctuation between the
date the cash dividend is paid and/or the Shares are sold, as applicable, and
the date of conversion of the cash proceeds to local currency. The Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.


FINLAND


No country-specific Agreement terms apply.


FRANCE


Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant's employer hold certain
personal information, including the Participant's name, home address and
telephone number, date of birth, social security number or other Participant tax
identification number, employment history and status, salary, nationality, job
title, and information regarding equity compensation grants or Common Stock
awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant's favor, for the purpose of managing and administering the Plan
("Data"). The Company, its affiliates and Participant's employer will transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan (and grants of awards made
thereunder). Currently, the third party is E*Trade Financial Corporate Services,
Inc., 4005 Windward Plaza Drive, Alpharetta, GA 30005, however the Company may
retain additional or different third parties for any of the purposes mentioned.
The Company may also make the Data available to public authorities where
required under locally applicable law. These recipients may be located in the
United States, the European Economic Area, or elsewhere, which the Participant
separately and expressly consents to, accepting that outside the European
Economic Area, data protection laws may not be as protective as within. The
Participant hereby authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan (and grants of awards made
thereunder), including any requisite transfer of such Data as may be required
for the administration of the Plan (and grants of awards made thereunder) on
behalf of the Participant to a third party with whom the Participant may have
elected to have payment made pursuant to the Plan. The Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company through its local H.R.
Director; however, withdrawing the consent may affect the Participant's ability
to participate in the Plan and receive the benefits intended by this Agreement.
Data will only be held as long as necessary to implement, administer and manage
the Participant's participation in the Plan and any subsequent claims or rights.


French Language Provision. By accepting this Agreement, Participant confirms
having read and understood the documents relating to the Plan which were
provided to Participant in the English language. Participant accepts the terms
of those documents accordingly.


French translation: En acceptant ce Contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.
Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities.
Tax Reporting. If you hold shares of Common Stock outside of France or maintain
a foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return. Failure to comply could trigger
significant penalties.


GERMANY


Acceptance of Agreement. Notwithstanding the terms of the Agreement, a
Participant must acknowledge and accept the Agreement by signing a copy of the
Agreement and returning the original signed document within 30 days after the
date of the electronic mail notification of the Agreement. For the avoidance of
doubt, this Agreement may be accepted electronically or please sign and return
the Agreement to: Cypress Semiconductor GmbH, Attn: Human Resources,
Willy-Brandt-Allee 4, 81829 Munich, Germany.


No Impact on Other Rights. The grant of RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive any other
grant of RSUs or other awards under the Plan in the future.
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In the event that you make or
receive a payment in excess of this amount, you are responsible for obtaining
the appropriate form from the remitting bank and complying with applicable
reporting requirements.
Consent to Personal Data Processing and Transfer.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company and the Participant's employer hold certain personal
information, including the Participant's name, home address and telephone
number, date of birth, social security number or other Participant tax
identification number, salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant's favor, for the purpose of
managing and administering the Plan ("Data"). The Company and the Participant's
employer will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (and grants of awards
made thereunder), at the time being E*Trade Financial Corporate Services, Inc.,
4005 Windward Plaza Drive, Alpharetta, GA 30005. These recipients are located in
the European Economic Area, but also outside and in so-called insecure
third-party countries that do not guarantee the data privacy protection level of
the European Economic Area, for example the United States. The Participant
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan (and grants of awards made thereunder),
including any requisite transfer of such Data as may be required for the
administration of the Plan (and grants of awards made thereunder) on behalf of
the Participant to a third party with whom the Participant may have elected to
have payment made pursuant to the Plan. The Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Participant's ability to participate in the Plan and receive the benefits
intended by this Agreement.


HONG KONG


WARNING:  The RSUs and Shares do not constitute a public offering of securities
under Hong Kong law and are available only to Employees. The Agreement,
including this Appendix, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
"prospectus" for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The RSUs are intended only for the personal use of each
Employee and may not be distributed to any other person. If the Employee is in
any doubt about any of the contents of the Agreement, including this Appendix or
the Plan, the Employee should obtain independent professional advice.
Manner of Payment. This provision supplements Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, the award will be settled in Shares. In no event will
the Award be settled in the form of cash.
Sale of Shares. To facilitate compliance with securities laws in Hong Kong, in
the event the Employee's RSUs vest and Shares are issued to the Employee within
six months of the Date of Grant, the Employee agrees that he or she will not
dispose of any Shares acquired prior to the six-month anniversary of the Date of
Grant.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance ("ORSO"). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, then
the Employee's grant shall be void.  


INDIA
Exchange Control Notification. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the funds into
local currency within 90 days of receipt. The Participant must obtain a foreign
inward remittance certificate ("FIRC") from the bank where the Participant
deposits the foreign currency and maintains the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Company
requests proof of repatriation. It is your responsibility to comply with
applicable exchange control laws in India.
Effective April 1, 2012, you are required to declare in your annual tax return
(a) any foreign assets held by you or (b) any foreign bank accounts for which
you have signing authority.


IRELAND


Manner of Payment. This provision supplements Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, the Award will be settled in Shares. In no event will
the Award be settled in the form of cash.
Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 8 of the Agreement:
By accepting the RSUs, the Participant acknowledges, understands, and agrees
that the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.
Director Notification. If the Participant is a director, shadow director or
secretary of an Irish subsidiary of the Company, the Participant is subject to
certain notification requirements under Section 53 of the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish affiliate in
writing within five (5) business days when the Participant receives an interest
(e.g., RSUs, Shares) in the Company and the number and class of shares or rights
to which the interest relates. In addition, the Participant must notify the
Irish subsidiary within five (5) business days when the Participant sells Shares
acquired under the Plan. This notification requirement also applies to any
rights or Shares acquired by the Participant's spouse or children (under the age
of 18).


ISRAEL


Securities Law Notice. This RSU Award is granted pursuant to an exemption issued
by the Israeli Securities Authority under Section 15D of the Securities Law of
1968. The grant of this RSU Award and the issuance of its underlying shares are
registered with the U.S. Securities and Exchange Commission on Form S-8. The
Company will make available to any interested Israeli offeree, at his or her
workplace, the Form S-8 and all documents attached to the Form S-8, including
any document directly or indirectly referred to in the Form S-8 or in its
exhibits. To request any such documents, please contact stockadmin@cypress.com.


Sub-Plan and Tax-Based Restrictions. If on the Date of Grant the Holder is an
employee of the Company's subsidiary in Israel, Cypress Semiconductors Ltd.,
then this Award is granted under and subject to the terms of the Cypress
Semiconductor Corporation 2013 Stock Plan Sub-Plan for Israeli Taxpayers (the
"Israeli Sub-Plan") and the Participant acknowledges and agrees to the
following: This Agreement is granted under and governed by the Plan, the Israeli
Sub-Plan, Section 102(b)(2) of the Israeli Income Tax Ordinance (New Version) –
1961 and the Rules promulgated in connection therewith ("Section 102"), and the
trust agreement (the "Trust Agreement") between the Company and the Trustee (as
defined in the Israeli Sub-Plan).
•
The proceeds of any shares of Common Stock issued upon vesting of the RSUs will
be remitted by the Company or its designated broker to the Trustee to administer
on Participant's behalf, pursuant to the terms of Section 102 and the Trust
Agreement.

•
Participant is familiar with the terms and provisions of Section 102,
particularly the Capital Gains Track (as defined in the Israeli Sub-Plan)
described in subsection (b)(2) thereof, and agrees that Participant will not
release or sell (or require the Trustee to release or sell) the RSUs or
underlying shares of Common Stock during the Restricted Holding Period (as
defined in the Israeli Sub-Plan), unless permitted to do so by applicable law.

Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant's employer hold certain
personal information, including the Participant's name, home address and
telephone number, date of birth, social security number or other Participant tax
identification number, salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant's favor, for the purpose of
managing and administering the Plan ("Data"). The Company, its affiliates and
the Participant's employer will transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan (and
grants of awards made thereunder). These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Participant hereby
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan (and grants of awards made thereunder),
including any requisite transfer of such Data as may be required for the
administration of the Plan (and grants of awards made thereunder) on behalf of
the Participant to a third party with whom the Participant may have elected to
have payment made pursuant to the Plan, including transfers outside of Israel
and further transfers thereafter. The Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company; however, withdrawing the consent may affect the
Participant's ability to participate in the Plan and receive the benefits
intended by this Agreement.


ITALY


Data Privacy Notice and Consent.


This provision replaces the "Data Privacy" section of the Agreement.


Participant hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix A by and among, as applicable, the Company
and any Subsidiary for the exclusive purpose of implementing, administering and
managing Participant's participation in the Plan (and grants of awards made
thereunder).


Participant understands that the Company and any Subsidiary may hold certain
personal information about Participant, including but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of the
RSUs or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant's favor, for the
exclusive purpose of managing and administering the Plan ("Personal Data").
Participant also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Participant's denial to
provide Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant's ability to participate in
the Plan. The Controller of Personal Data processing is Cypress Semiconductor
Corporation, with its principal offices at 198 Champion Court, San Jose,
California 95134, United States of America, and, pursuant to Legislative Decree
no. 196/2003, its representative is Cypress Semiconductor GmbH (a subsidiary of
Cypress Semiconductor Corporation) - Willy-Brandt-Allee 4, 81829 Munich,
Germany.


Participant understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan (and grants of awards made
thereunder). Participant further understands that the Company and/or a
Subsidiary will transfer Personal Data amongst themselves as necessary for the
purpose of implementation, administration and management of Participant's
participation in the Plan (and grants of awards made thereunder), and that the
Company and/or a Subsidiary may each further transfer Personal Data to third
parties assisting the Company in the implementation, administration and
management of the Plan (and grants of awards made thereunder), including any
requisite transfer of Personal Data to a broker or other third party with whom
Participant may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing Participant's participation in the Plan (and grants of awards made
thereunder). Participant understands that these recipients may be located in or
outside the European Economic Area, such as in the United States or elsewhere.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


Participant understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Participant's
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the Plan
(and grants of awards made thereunder). Participant understands that, pursuant
to Section 7 of the Legislative Decree no. 196/2003, Participant has the right
to, including but not limited to, access, delete, update, correct or stop, for
legitimate reason, the Personal Data processing. Furthermore, Participant is
aware that Personal Data will not be used for direct marketing purposes. In
addition, Personal Data provided can be reviewed and questions or complaints can
be addressed by contacting Participant's human resources department.
Plan Document Acknowledgment. In accepting the RSU, the Participant acknowledges
that a copy of the Plan was made available to the Participant and that the
Participant has reviewed the Plan and the Agreement, including this Appendix, in
their entirety and fully understands and accepts all provisions of the Plan, the
Agreement and this Appendix.
 
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provisions in the Agreement: Vesting
Schedule and Vesting Conditions and Nature of Award, as well as the following
provision in the Plan: Restricted Stock/Restricted Stock Units.
Additional Tax/Exchange Control Information. You are required to report in your
annual tax return: (a) any transfers of cash or Common Stock to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; (b) any foreign
investments or investments (including proceeds from the sale of Common Stock
acquired under the Plan) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to taxable
income in Italy; and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. Under certain circumstances, you may be
exempt from requirement under (a) above if the transfer or investment is made
through an authorized broker resident in Italy.


JAPAN


Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant's employer hold the
following personal information for the purpose of managing and administering the
Plan ("Data"): the Participant's name, home address and telephone number, date
of birth, social security number or other Participant tax identification number,
salary, nationality, job title, and information regarding equity compensation
grants or Common Stock awarded, cancelled, purchased, vested, unvested or
outstanding in the Participant's favor. From time to time, the Company may
change the scope of its affiliates that hold, use or process Participant's
personal information or the scope of Participant's personal information to be
held, used or processed by the Company, its affiliates and the Participant's
employer, by providing, or making easily accessible, information about such
change to the Participant. The Company and its affiliates will transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan (and grants of awards made thereunder). These
recipients may be located in the United States, the European Economic Area,
Japan or elsewhere. The Participant hereby authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan (and
grants of awards made thereunder), including any requisite transfer of such Data
as may be required for the administration of the Plan (and grants of awards made
thereunder) on behalf of the Participant to a third party with whom the
Participant may have elected to have payment made pursuant to the Plan. The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Participant's ability to participate in
the Plan and receive the benefits intended by this Agreement.


KOREA


Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction are required to repatriate the proceeds to Korea within 18 months of
receipt.


MALAYSIA
Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant's employer hold certain
personal information from the Participant's Participant records, including the
Participant's name, home address and telephone number, date of birth, social
security number or other Participant tax identification number, salary,
nationality, job title, and information regarding equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Participant's favor, for the purpose of managing and administering the Plan
("Data"). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan (and grants of awards made thereunder) and will disclose certain Data
to the Inland Revenue Board and other relevant authorities as required by law.
These recipients may be located in the United States, the European Economic
Area, Malaysia or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan
(and grants of awards made thereunder), including any requisite transfer of such
Data as may be required for the administration of the Plan (and grants of awards
made thereunder) on behalf of the Participant to a third party with whom the
Participant may have elected to have payment made pursuant to the Plan. The Data
will be retained by the Company, its affiliates and the Participant's employer
for the entire duration of the Participant's employment or service and for a
further seven years after cessation of employment or service. The holder may, at
any time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting Zauyah Kechik (or other authorized
individual), at Sdn. Bhd. (613545-T), Phase II, Free Industrial Zone, Bayan
Lepas, 11900 Penang, Malaysia; site phone no: +60 4 888 2000.


Disclosure of Data is obligatory for the implementation, administration and
management of the Plan (and grants of awards made thereunder); however,
withdrawing the consent may affect the Participant's ability to participate in
the Plan and receive the benefits intended by this Agreement.


Director Notification. If the Participant is a director of a subsidiary or other
related company in Malaysia, then the Participant is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Participant receives an interest (e.g., RSUs, Shares) in the Company or any
related companies. In addition, the Participant must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Participant sells Shares acquired under the Plan). These
notifications must be made within 14 days of acquiring or disposing of any
interest in the Company or any related company.


Securities Law Information. Malaysian insider-trading rules may impact the
acquisition or disposal of Shares or rights to Shares under the Plan. Under such
rules, the Participant is prohibited from acquiring Shares or rights to Shares
(e.g., RSUs) or selling Shares when he or she possesses information that is not
generally available and which the Participant knows or should know will have a
material effect on the price of the Shares once such information is generally
available. By accepting this grant, the Participant acknowledges that he or she
is not in possession of any material, non-publicly disclosed information
regarding the Company at the time of grant and will not acquire or sell Shares
when in possession of any material, non-publicly disclosed information regarding
the Company.


PHILIPPINES


Securities Law Information. The sale or disposal of Shares acquired under the
Plan may be subject to certain restrictions under Philippines securities laws.
Those restrictions should not apply if the offer and resale of Shares takes
place outside of the Philippines through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the NASDAQ. The
Company's designated broker should be able to assist the Participant in the sale
of Shares on the NASDAQ. If the Participant has questions with regard to the
application of Philippines securities laws to the disposal or sale of Shares
acquired under the Plan the Participant should consult with his or her legal
advisor.


SINGAPORE


Securities Law Information. The RSUs were granted to the Participant pursuant to
the "Qualifying Person" exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) ("SFA"). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that the Participant's RSUs
are subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale in Singapore, or any offer of such subsequent sale of
the Shares unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).


Director Notification. If the Participant is a director, associate director or
shadow director of a subsidiary or other related company in Singapore, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
subsidiary in writing when the Participant receives an interest (e.g., RSUs,
Shares) in the Company or any related company. In addition, the Participant must
notify the Singapore subsidiary when the Participant sells Shares of the Company
or any related company (including when the Participant sells Shares acquired
under the Plan). These notifications must be made within two business days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Participant's interests in the
Company or any related company within two business days of becoming a director.


Insider Trading Notification. You should be aware of the Singapore insider
trading rules, which may impact the acquisition or disposal of shares or rights
to shares of Common Stock under the Plan. Under the Singapore insider trading
rules, you are prohibited from acquiring or selling shares of Common Stock or
rights to shares of Common Stock (e.g., RSUs under the Plan) when you are in
possession of information which is not generally available and which you know or
should know will have a material effect on the price of Common Stock once such
information is generally available.


SWEDEN


No country-specific Agreement terms apply.


TAIWAN


Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.


THAILAND


No country-specific Agreement terms apply.


THE NETHERLANDS


Data Privacy.


This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant's employer hold certain
personal information, including the Participant's name, home address and
telephone number, date of birth, citizen service number (burgerservicenummer)
(former social security number) or other Participant tax identification number
(insofar as allowed), salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant's favor, for the purpose of
managing and administering the Plan ("Data"). The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (and grants of awards
made thereunder). Currently, the third parties are E*Trade Financial Corporate
Services, Inc., 4005 Windward Plaza Drive, Alpharetta, GA 30005., however the
Company may retain additional or different third parties for any of the purposes
mentioned. These recipients may be located in the United States, the European
Economic Area, or elsewhere. Countries outside the European Economic Area do not
provide for a similar level of data protection as within the European Economic
Area pursuant to the European Data Protection Directive 95/46/EC. The
Participant hereby authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan (and grants of awards made
thereunder), including any requisite transfer of such Data as may be required
for the administration of the Plan (and grants of awards made thereunder) on
behalf of the Participant to a third party with whom the Participant may have
elected to have payment made pursuant to the Plan. The Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company; however, withdrawing the
consent may affect the Participant's ability to participate in the Plan and
receive the benefits intended by this Agreement. The holder understands that he
or she may request a list of the names and addresses of the third party
recipients of Data by contacting the Company through its local H.R.
Representative at Cypress Semiconductor GmbH, Attn: Human Resources,
Willy-Brandt-Allee 4, 81829 Munich, Germany.


UNITED KINGDOM


Eligible Individual. For the purpose of RSUs awarded in the UK, Consultants and
Outside Directors are not eligible to receive awards.
Tax Withholding.
The following is added to the "Responsibility for Taxes" section of the
Agreement.
The Participant will be liable for and agrees to indemnify and keep indemnified
the Company, any subsidiary and his/her employing company, if different, from
and against any liability for or obligation to pay any Tax Liability (a "Tax
Liability" being any liability for income tax, Participant's National Insurance
contributions and employer's National Insurance Contributions) that is
attributable to (i) the grant or vesting of, or any benefit derived by the
Participant from, the RSUs, (ii) the acquisition by the Participant of the
Common Stock on the settlement of the RSUs, or (iii) the disposal of any Common
Stock.
The RSUs will not vest until the Participant has made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the vesting or settlement of the RSUs and/or the acquisition of
the Common Stock by the Participant. The Company shall not be required to issue,
allot or transfer Common Stock until the Participant has satisfied this
obligation.
No Right to Continued Employment.
This provision supplements the "Nature of Award" section of the Agreement.
Neither the RSUs nor this Agreement:
(i)
confers upon the Participant any right to continue to be an Employee, Consultant
or Director of the Company or any of its subsidiaries or interferes in any way
with the right of the Company or any of its subsidiaries to terminate the
Participant's employment at any time; or

(ii)
forms part of the Participant's entitlement to remuneration and benefits in
terms of his/her employment, or affects the Participant's terms and conditions
of employment.

Data Privacy.
This provision replaces the "Data Privacy" section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant's employer hold certain
personal information (including sensitive personal information) such as the
Participant's name, home address and telephone number, date of birth, social
security number or other Participant tax identification number, salary,
nationality, job title, and information regarding equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Participant's favor, for the purpose of managing and administering the Plan
("Data"). By participating in the Plan, the Participant agrees that the Company,
its affiliates and the Participant's employer may hold and process such Data,
and may transfer Data to any third parties assisting the Company or its
affiliates in the implementation, administration and management of the Plan (and
grants of awards made thereunder). These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Participant hereby
authorizes them to receive, possess, process, use, hold, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan (and grants of awards made
thereunder) and in the course of the Company's business, including any requisite
transfer of such Data as may be required for the administration of the Plan (and
grants of awards made thereunder) on behalf of the Participant to a third party
with whom the Participant may have elected to have payment made pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company; however, withdrawing the consent may affect the Participant's ability
to participate in the Plan and receive the benefits intended by this Agreement.
Manner of Payment. This provision supplements Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or this Agreement to the contrary,
upon vesting of the RSUs, the Award will be settled in Shares. In no event will
the Award be settled in the form of cash.
Joint Election. As a condition of the grant of RSUs, the Participant agrees to
accept any liability for secondary Class 1 National Insurance contributions (the
"Employer NICs") which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable with respect to a
benefit derived in connection with the RSUs.
Without limitation to the foregoing, if requested by the Company, the
Participant agrees to execute a joint election between the Company and/or the
Employer and Participant (the "Joint Election"), the form of such Joint Election
being formally approved by Her Majesty's Revenue & Customs ("HMRC"), and any
other consent or election required to accomplish the transfer of the Employer
NICs to the Participant. The Participant further agrees to execute such other
joint elections as may be required between the Participant and any successor to
the Company and/or the Employer. If the Participant does not enter into a Joint
Election in response to a Company request, no Shares shall be issued to the
Participant (and neither the Company nor the Employer shall have any liability
with respect to such non-issuance of shares). The Participant further agrees
that the Company and/or the Employer may collect the Employer NICs from the
Participant by any means.
If the Participant has signed a Joint Election in the past with respect to an
RSU award granted to him or her by the Company and that Joint Election applies
to all grants made under the Plan, the Participant need not sign another Joint
Election in connection with this RSU grant.
Responsibility for Taxes. This provision supplements the Agreement:
You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the RSUs, or the release or assignment of the RSUs for
consideration, or the receipt of any other benefit in connection with the RSUs
(the "Taxable Event") within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by you to the Employer, effective 90 days after the
Taxable Event. You agree that the loan will bear interest at the HMRC official
rate and will be immediately due and repayable by you, and the Company and/or
the Employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to you by the Employer, by withholding in
shares of Common Stock issued upon vesting of your RSUs or from the cash
proceeds from the sale of shares of Common Stock or by demanding cash or a
cheque from you. You also authorize the Company to delay the issuance of any
shares of Common Stock unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are a director or executive officer (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are such a director or executive officer and the income tax
that is due is not collected from or paid by you within 90 days of the Taxable
Event, the amount of any uncollected income tax may constitute a benefit to you
on which additional income tax and national insurance contributions may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to the HMRC under the self-assessment regime
and for reimbursing the Company or the Employer (as appropriate) for the value
of any Participant national insurance contributions due on this additional
benefit.




1